163 So. 2d 496 (1964)
Jesse Elliott DOUGLAS
v.
STATE.
2 Div. 453.
Supreme Court of Alabama.
March 26, 1964.
Rehearing Denied April 30, 1964.
Bryan Chancey and Gordon & Cleveland, Birmingham, for petitioner.
Richmond M. Flowers, Atty. Gen., and Geo. D. Mentz and Paul T. Gish, Jr., Asst. Attys. Gen., opposed.
MERRILL, Justice.
Petition of Jesse Elliott Douglas for certiorari to the Court of Appeals to review and revise the judgment and decision in Douglas v. State, Ala.App., 163 So. 2d 477.
Writ denied.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.